IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,565-02



EX PARTE CHARLES EMANUEL JEFFERSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 08-DCR-48832 HC2 IN THE 434TH DISTRICT COURT

FROM FORT BEND COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated assault and sentenced to fifteen years' imprisonment on each count.  The Fourteenth
Court of Appeals affirmed his convictions.  Jefferson v. State, No. 14-10-00739-CR (Tex.
App.--Houston [14th Dist.] 2011, no pet.).  
	Applicant contends that appellate counsel rendered ineffective assistance because counsel
failed to advise him of his right to file a pro se petition for discretionary review.  We remanded this
application to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court.  The trial court entered findings of
fact and conclusions of law and recommended that we grant Applicant an out-of-time petition for
discretionary review. 	
	We find that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Fourteenth Court of Appeals in case number 14-10-00739-CR that affirmed his convictions in cause number 48832 from the 434th District Court of Fort
Bend County.  Applicant shall file his petition for discretionary review with this Court within 30
days of the date on which this Court's mandate issues.

Delivered: August 21, 2013
Do not publish